UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1490


In re: HOWARD WHITE,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:18-cv-00214-AJT-MSN)


Submitted: June 14, 2018                                          Decided: June 18, 2018


Before TRAXLER, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Howard White petitions for a writ of mandamus seeking an order directing the

district court to hold an evidentiary hearing in his pending 28 U.S.C. § 2254 (2012)

proceeding and directing various individuals to present evidence in that proceeding. We

conclude that White is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only

when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Further, mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by White is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. Because White fails to demonstrate “exceptional circumstances where action

by a panel would be impractical due to the requirements of time,” as necessary to warrant

consideration by a single judge, see 4th Cir. R. 27(e), we deny White’s “motion for

expedited emergency hearing.” We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2